Name: Commission Regulation (EC) No 3580/93 of 21 December 1993 laying down detailed rules for the application in the pigmeat sector of the Bilateral Agreements on agriculture between the Community, of the one part, and Austria and Finland, of the other part
 Type: Regulation
 Subject Matter: Europe;  animal product;  agricultural activity;  international affairs;  European construction
 Date Published: nan

 No L 326/ 16 Official Journal of the European Communities 28 . 12. 93 COMMISSION REGULATION (EC) No 3580/93 of 21 December 1993 laying down detailed rules for the application in the pigmeat sector of the Bilateral Agreements on agriculture between the Community, of the one part, and Austria and Finland, of the other part respect of import licences under the said regime should be fixed at ECU 30 per 1 00 kg ; whereas the risk of speculation inherent to the regime in question in the pigmeat sector requires that access of operators to the said regime be subject to compliance with certain precise conditions, in particular as regards restricting the number of operators who may apply for licences, bearing in mind the limited quantities of products available under the regime, in particular regarding restricting the number of operators who may apply for licences, bearing in mind the limited quantities of products available under the regime ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1108/93 of 4 May 1993 laying down certain provisions for the application of the Bilateral Agreements on agriculture between the Community, of the one part, and Austria, Finland, Iceland, Norway and Sweden, of the other part ('), and in particular Article 1 thereof, Whereas the Council approved, with the Decision of 13 December 1993 (2), the Agreement on the European Economic Area, between the European Community, the European Coal and Steel Community, on the one hand, and Austria, Finland, Iceland, Norway, Sweden and Liech ­ tenstein, on the other hand, hereafter referred to as the 'EEA Agreement' ; Whereas the Bilateral Agreements on agriculture between the Community, on the one hand, and Austria and Finland, on the other hand, enter into force at the same time as the EEA Agreement ; whereas the Bilateral Agree ­ ments on agriculture provide for a reduction of import levy for certain products in the pigmeat sector, limited to certain quantities ; whereas, in order to ensure the regula ­ rity of imports, it is important to spread the aforesaid quantities over the period concerned ; Whereas, while recalling the provisions of the Agree ­ ments intended to guarantee the origin of the product, it would be appropriate to assure the management of the regime through import licences ; whereas, with that in mind, it would be appropriate to define, in particular, the procedure by which applications must be presented, as well as the particulars which must appear on applications for licences in derogation from Article 8 of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import or export licences and advance fixing certificates for agricultural products (3), as last amended by Regulation (EEC) No 1963/93 (4) ; whereas it is appropriate moreover to take measures so that the licences are issued after a delay for reflection and applying, should the occasion arise, a single percentage reduction ; Whereas, in order to assure efficient management of the regime, it is appropriate to provide that the security in Article 1 All imports into the Community under the arrangements provided for in Annexes IV and II to the Bilateral Agree ­ ments on agriculture concluded between the European Community and the Republic of Austria and the Repu ­ blic of Finland respectively of products belonging to Groups Al , A2, A3, Fl , F2 and F3 provided for in Annex I shall be subject to the presentation of an import licence. The quantities of products benefiting from the said arran ­ gement are laid down for each group in Annex I. Article 2 The quantities fixed for Groups Al , A2, A3, Fl , F2 and F3 shall be staggered over the year as follows :  25 % in the period 1 January to 31 March 1993,  25 % in the period 1 April to 30 June 1993,  25 % in the period 1 July to 30 September 1993,  25 % in the period 1 October to 31 December 1993. Article 3 The import licences mentioned in Article 1 shall be subject to the following rules : (') OJ No L 113, 7. 5. 1993, p. 1 . (2) Not yet published in the Official Journal . 0 OJ No L 331 , 2. 12 . 1988 , p. 1 . (4) OJ No L 177, 21 . 7 . 1993, p. 18 . 28 . 12. 93 Official Journal of the European Communities No L 326/ 17 2. Licence applications shall only be admissible where the applicant declares in writing that he has not submitted, and undertakes not to submit, any other appli ­ cations, in respect of the current period, concerning products belonging to the same group in the Member State in which his application is lodged or in another Member State ; where an applicant submits more than one application relating to products in the same group, all applications from that person shall be inadmissible. 3 . The Member States shall notify the Commission, on the third working day following the end of the applica ­ tion submission period, of the applications lodged for each of the products belonging to the groups in question . Such notification shall comprise a list of applicants and the quantities applied for under each group number as well as the countries of origin. All notifications, including notifications of nil applications, shall be made by telex or fax on the working day stipulated, drawn up on the model found at Annex II in the case where no applications have been made, and at Annexes II and III in the case where applications have been made. 4. The Commission shall decide without delay to what extent quantities may be awarded in respect of applica ­ tions as referred to in Article 3 . If the quantities in respect of which licences have been applied for exceed the quantities available, the Commis ­ sion shall fix a single percentage reduction in the quanti ­ ties applied for. If the overall quantity for which applications have been submitted is less than the quantity available, the Commis ­ sion shall calculate the quantity remaining, which shall be added to the quantity available in respect of the following period. 5 . Licences shall be issued as soon as possible after the Commission's decision . 6 . Licences issued shall be valid throughout the Community. Article 5 Pursuant to Article 21 (2) of Regulation (EEC) No 3719/88 , import licences shall be valid for 90 days from the date of actual issue. Import licences issued pursuant to this Regulation shall not be transferable. Article 6 A security of ECU 30 per 100 kg shall be lodged in respect of import licence applications for all products referred to in Article 1 . (a) applicants for import licences musts be natural or legal persons who, at the time applications are submitted, can prove to the satisfaction of the compe ­ tent authorities in the Member States that they have been active in trade with third countries in products in the pigmeat sector for at least the preceding 12 months. However, retail establishments or restaurants selling their products to final consumers are excluded from the benefits of this regime ; (b) the licence application may only relate to one of the group numbers provided for in Annex I to this Regu ­ lation. The application may relate to several products covered by different CN codes and originating in one of the two countries covered by this Regulation . In such cases, all the CN codes must be indicated in Section 16 and their descriptions in Section 15. A licence application must relate at least to one tonne and at most to 25 % of the quantity available for the group concerned for the period as specified in Article 2 ; (c) Section 8 of licence applications and licences shall show the country of origin ; licences shall carry with them an obligation to import from the country indi ­ cated ; (d) Section 20 of licence applications and licences shall contain one of the following entries : 'Reglamento (CE) n ° 3580/93 , Forordning (EF) nr. 3580/93 , Verordnung (EG) Nr. 3580/93, Kavovia|i6&lt;; (EK) apiO. 3580/93, Regulation (EC) No 3580/93 , Reglement (CE) n ° 3580/93 , Regolamento (CE) n . 3580/93 , Verordening (EG) nr. 3580/93, Regulamento (CE) n? 3580/93' ; (e) Section 24 of licences shall contain one of the following entries : 'Levy reduction of 50 % pursuant to : Reglamento (CE) n ° 3580/93, Forordning (EF) nr. 3580/93, Verordnung (EG) Nr. 3580/93, Kavoviap,6g (EK) apiO. 3580/93 , Regulation (EC) No 3580/93, Reglement (CE) n ° 3580/93 , Regolamento (CE) n . 3580/93, Verordening (EG) nr. 3580/93, Regulamento (CE) n ? 3580/93.' Article 4 1 . Licence applications may only be lodged during the first 10 days of each period as specified in Article 2. Article 7 Regulation (EEC) No 3719/88 shall apply without preju ­ dice to the provisions of this Regulation . No L 326/18 Official Journal of the European Communities 28 . 12. 93 However, notwithstanding Article 8 (4) of that Regulation, the quantity imported in the framework of this Regula ­ tion may not exceed that indicated in Sections 17 and 18 of the import licence. The figure 0 shall be entered to that effect in Section 19 of the licence. Article 8 The products shall be put into free circulation on the presentation of the original of the proof of origin issued or drawn up in the exporting country, in accordance with Annex VI or IV to the Bilateral Agreements concluded with Austria and Finland respectively. Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1993 . For the Commission Rene STEICHEN Member of the Commission No L 326/ 1928 . 12. 93 Official Journal of the European Communities ANNEX I PART 1 Products originating in Austria (tonnes ) CN code 0210 11 31 0210 19 81 0210 12 19 1601 00 91 1601 00 99 Quantity for the period 1 January to 31 December 200 200 200 Group No Al A2 A3 PART 2 Products originating in Finland (tonnes) Group No F1 F2 F3 CN code 0203 11 10 0203 21 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 IS 0203 19 59 0203 22 1 1 0203 22 19 0203 29 1 1 0203 29 13 0203 29 15 0203 29 59 0203 19 55 (') 0203 29 55 (  ) Quantity tor the period 1 January to 31 December 2 000 1 000 1 000 (') Excluding tenderloin presented alone. Member State : Group No CN code Applicant (name and address) Quantity (tonnes) Total in tonnes per group number No L 326/20 Official Journal of the European Communities 28 . 12. 93 ANNEX II Application of Regulation (EC) No 3580/93 COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/3  Pigmeat sector Application for import licences at reduced levies Date Period Member State : Consignor : Contact : Telephone No : Telefax No : Group No Quantity applied for Al A2 A3 F1 F2 F3 ANNEX III Application of Regulation (EC) No 3580/93 COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/3  Pigmeat sector Application for import licences at reduced levies Date Period